Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed June 5, 2020 is acknowledged. Claims 1-13 are deleted. Claims 14-29 are added. Now, Claims 14-29 are pending.

Specification
2.	The disclosure is objected to because of the following informalities: 
	In the marked-up version of the specification (page 3, line 32), Applicant is advised to replace “15..” with -- 15. --.
Appropriate correction is required.

Claim Objections
3.	Claims 14-29 are objected to because of the following informalities:  
	In Claims 14 (line 2), 21 (line 2), 22 (line 3), 24 (line 3) and 25 (line 2), Applicant is advised to replace “organosilicon” with -- organosilicone --.
	In Claim 14 (3rd line from bottom), Applicant is advised to replace “atoms” with -- atoms as an emulsifier --, in order to be in consistent with the term “the emulsifiers (B)” recited in Claim 18.
	In Claim 22 (line 2), Applicant is advised to replace “comprising:” with -- comprising: mixing --.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
		Claim 25 recites the limitation "R2" in page 6, line 4.  There is insufficient antecedent basis for this limitation in the claim.  
	In Claim 25 (page 6, line 5), “R1” is not defined.

6.	Claim 14 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
	Craig (US 5 658 377) discloses an aqueous dispersion of hydrophobizing agents, which comprises a dispersion stabilizer containing a water-soluble protective colloid, a water-insoluble organic compound (e.g., hydroxy-terminated polydimethylsiloxane) and metal salts of carboxylic acid (e.g., stearic acid, behenic acid, etc.) (col. 4, lines 51+); and a hydrophobizing agent containing an alkylketene dimer. (col. 4, line 25 to col. 7, line 37 and Example 14) However, Craig does not teach or fairly suggest the presently claimed beta-ketocarbonyl-functional organosilicon compound. 
	
7.	Claims 15-29 would be allowable if rewritten to overcome the claim objection and/or the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claims is set forth in paragraph 6 above.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
July 12, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765